Citation Nr: 0411071	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  98-05 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, 
to include a baker's cyst.

2.  Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from January 1978 to November 
1990.

This appeal comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

The Board directly undertook additional evidentiary development in 
July 2002; however, the process of evidence development was 
subsequently deemed more properly performed by the RO.  
Accordingly, the case was Remanded in July 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.   


REMAND

Remand directives confer upon the veteran or other claimant the 
right to compliance with Remand Orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In its July 2003 Remand, the Board indicated 
that certain additional evidentiary development was necessary as 
set forth in a July 9, 2002 memorandum.  However, such development 
was not completed.  

To ensure full compliance with the duty to assist requirements and 
to afford due process, the case is REMANDED to the RO for the 
following development: 

1.  Request the appellant to provide a list of all VA and non-VA 
health care providers that have treated the veteran for duodenal 
ulcer during the period from January 1991 to the present.  Obtain 
records from each health care provider the appellant identifies.

2.  Request the veteran to obtain a statement from the medical 
care provider who indicated to him that gastroesophageal reflux 
disease (GERD) and/or that he currently has an ulcer of the 
esophagus caused by his service-connected duodenal ulcer.

3.  Thereafter, with respect to the claim for an increased rating 
for duodenal ulcer, the RO should make arrangements for a VA 
physician to review the claims file, to include the April 2003 
gastrointestinal examination, and document that such review was 
completed.  The examiner is additionally requested to provide a 
listing of all clinical findings associated with the veteran's 
service-connected duodenal ulcer.  The examiner should address and 
report findings consistent with all the elements set forth in the 
regulatory criteria (e.g. Diagnostic Code 7305) pertaining to 
evaluation of gastrointestinal disorders.  

The examiner is requested to explain whether and why (or why not) 
an upper endoscopy with tissue biopsy, as recommended in the April 
2003 gastrointestinal examination, is necessary for rating 
purposes.  If the physician believes that an examination or any 
other test is warranted the veteran should be scheduled for same.  

The complete rationale for all opinions expressed must be 
provided.  

4.  The RO should also, make arrangements with the appropriate VA 
medical facility(ies) for the veteran to be afforded an orthopedic 
examination of the veteran's right knee.  The examiner should 
ascertain the current status of the veteran's right knee disorder 
and to offer an opinion, without resort to speculation, as to 
whether it is as likely as not that any then existing right knee 
condition is etiologically related to the veteran's service.  

The examiner is requested to review the claims folder, including 
the service medical records and to document that such review was 
completed.  Attention is invited as to a right knee MRI report 
from the Imaging Center of the Southwest dated July 30, 1996.  Any 
special tests deemed warranted by the examiner should be 
administered.  The complete rationale for all opinions expressed 
must be provided.  Send the claims folder to the examiner(s) for 
review.

5.  Thereafter, the RO should review the claims folder to ensure 
that all of the foregoing development has been completed.  In 
particular, the RO should review the requested examination reports 
and required opinions to ensure that they are responsive to and in 
complete compliance with the directives of this remand and if they 
are not, the RO should implement corrective procedures. 

6.  After undertaking any development deemed appropriate in 
addition to that outlined above, the RO should readjudicate the 
claims on appeal.  If any of the benefits sought on appeal remains 
denied, the veteran and his representative should be furnished a 
supplemental statement of the case with regard to the additional 
development and the reasons for the decision rendered.  They 
should be afforded the requisite opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  No action is required of the veteran 
until he receives further notice.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).





